Citation Nr: 0903803	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

In March 2007, the Board remanded the veteran's claims for 
additional evidentiary development including obtaining the 
veteran's service treatment records.  Those records were not 
obtained and so the Board remanded the veteran's claims a 
second time in August 2007.  As will be explained below, it 
was determined that the records are unavailable and therefore 
any further attempts to obtain the records would be futile.  
Therefore the Board determines that the issues are ready for 
appellate review.

The Board notes that the veteran filed a statement in May 
2007 appearing to claim service connection for a hernia, a 
dental disorder, and a heart disorder.  These claims have not 
been addressed by the RO and are therefore referred to the RO 
for appropriate development and adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran's hearing loss is related to his active duty service.

2.  The competent evidence fails to demonstrate that the 
veteran has a current diagnosis of tinnitus that is related 
to active duty service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in December 2003 and May 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2007 letter provided this notice to the 
veteran.  

The Board observes that the December 2003 letter was sent to 
the veteran prior to the March 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the May 2007 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a July 2007 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  Moreover, it has 
met its heightened obligation to assist a veteran in light of 
the unavailability of service treatment records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service treatment 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this regard, all 
relevant and available VA and non-VA treatment records are 
associated with the claims folder.  

In attempting to retrieve the veteran's service personnel and 
treatment records the RO learned that his records were 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  In light of such response, the RO sent an 
April 2008 letter to the veteran informing him that his 
service treatment records were unavailable.  The RO also 
asked the veteran to assist in reconstructing his service 
data by submitting additional information regarding treatment 
during service and, in the April 2008 letter, expressly 
notified him of alternative types of evidence, including 
witness statements, to support his claims.  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service treatment records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The Board is therefore satisfied that VA 
fulfilled its additional notification duties.  See 38 C.F.R. 
§ 3.159(e) (2008).

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A Formal finding 
was rendered in September 2007 stating that the records were 
unobtainable.  A review of the claims folder reveals that VA 
has fulfilled its heightened duty to assist the veteran.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) audiological examination in January 2004.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Hearing Loss

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises while in service such as:  small arms, 
artillery fire, construction, grenades, aircraft, heavy 
equipment and flares.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
January 2004 C&P audiological examination, the veteran 
exhibited pure tone thresholds of 35 dB at 500 Hz, 35 dB at 
1000 Hz, 70 dB at 2000 Hz, 85 dB at 3000 Hz, 90 dB at 4000 Hz 
for the right ear with a Maryland CNC speech recognition 
score of 84 percent.  The veteran exhibited pure tone 
thresholds of 30 dB at 500 Hz, 40 dB at 1000 Hz, 70 dB at 
2000 Hz, 75 dB at 3000 Hz, 80 dB at 4000 Hz for the left ear 
with a Maryland CNC speech recognition score of 80 percent.  
The examiner reported that the veteran has mild to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  Thus the 
Board concludes that the veteran has a current diagnosis of 
hearing loss in both the right and left ear according to the 
definition of impaired hearing under 38 C.F.R. § 3.385 
(2008).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran's bilateral hearing loss is 
related to his military service.  Given that the veteran's 
records were destroyed in a fire, there are no service 
treatment records to rely on for proof of in-service hearing 
loss.  However, the Board notes that while the service 
treatment records are not available, according to the May 
2008 National Archives and Records Administration, NA Form 
13055, the veteran stated that he did not have treatment for 
his hearing while in service and that his hearing has been 
gradually worsening with age.  In addition, the veteran 
provides a medical history in the January 2004 C&P 
examination.  The C&P examination medical history states that 
the veteran first noticed hearing loss about 20 years ago, or 
around 1984, indicating that his hearing loss started 31 
years after separation from service.  

There is, in addition,  no competent medical evidence shortly 
after service separation which indicates that the veteran's 
bilateral hearing loss had increased in severity.  The 
veteran has not indicated that he had treatment for hearing 
problems since separation from service and made no mention of 
hearing problems until February 2000 at a private 
audiological examination.  The Board notes that the veteran's 
post-service noise exposure includes frequent use of 
snowmobiles; use of power tools, such as chainsaws; and noise 
associated with construction work.  The veteran also had 
noise exposure from firearms through recreational activities 
such as hunting.  The January 2004 C&P examiner noted that 
the veteran has had significant post service noise exposure 
and in consideration of that, along with the delayed onset of 
hearing loss, the examiner found that the veteran's hearing 
loss was less likely than not due to his military service.

In addition to a lack of competent evidence providing any 
link between the veteran's bilateral hearing loss and his 
military service, the Board finds that the thirty-one year 
lapse in time between the veteran's active service and the 
first complaints of hearing loss weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection in not 
warranted.  

The Board observes that the veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with, among other things, construction.  The 
veteran is competent to describe the nature and extent of his 
in-service noise exposure, see 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that while the veteran's records have been destroyed, 
there is evidence of the veteran having attained the highest 
academic standing in the general carpentry course in July 
1952 at the Engineer Replacement Training Center at Fort 
Belvoir, VA.  Thus, it is likely that the veteran was exposed 
to, at a minimum, loud construction noises while in service.  
Therefore, the Board may accept the veteran's testimony 
regarding the occurrence of exposure to acoustic trauma in 
service.  However, the Board notes that such evidence is not 
sufficient to demonstrate hearing loss.

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss, as well as the 
veteran's post service exposure to noise, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  However, as 
will be further explained below, the veteran does not 
currently suffer from tinnitus and therefore his claim must 
be denied.  

The Board has already determined that the veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The Board notes that the 
veteran's service treatment records are not available for 
review, but the veteran has not claimed to have complained of 
tinnitus or sought treatment for tinnitus during service.  

In the January 2004 C&P audiological examination, the veteran 
contends that he had tinnitus for a few years following 
separation from service, but states that he does not 
currently suffer from tinnitus.  The C&P examiner notes that 
the veteran is not currently suffering from tinnitus and 
therefore states that it is less than likely that the veteran 
has tinnitus that is related to his military service. 

The Board notes that in the February 2000 private 
audiological examination report, it is noted that the veteran 
has ringing in his ears, although he was not, at that time, 
diagnosed with tinnitus.  The Board acknowledges that the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis, including the severity 
of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the veteran's statements are 
afforded no probative value with respect to the medical 
question of whether his tinnitus is related to service.  
Moreover, there is no evidence that the veteran complained of 
tinnitus or ringing in his ears until February 2000, almost 
forty-seven years after the veteran left active military 
service.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).

While the Board acknowledges the veteran's claim to noise 
exposure in service, there is no competent medical evidence 
of a current disability of tinnitus.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
 
Therefore, having reviewed the veteran's January 2004 C&P 
examination report and found no current diagnosis of 
tinnitus, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


